Case 1:18-cv-00459-CG-MU Document 65 Filed 01/27/21 Page 1 of 6              PageID #: 415




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

                                             )
     LARRY ROY                               )
                                             )
     Plaintiff,                              )
                                             )
     v.                                      ) CIV. CASE NO. 18-459-CG-MU
                                             )
     KAY IVEY, et al.,                       )
                                             )
     Defendants,                             )


                                          ORDER

          This matter is before the Court on Plaintiff, Larry Roy’s (“Roy’s”) pro se

 “Motion, Lack of Jurisdiction for District Judge to Issue Order, 23rd November,

 2020, Adopting Unconstitutional Report and Recommendation of Magistrate,

 Violating Substantial and Equal Protection Clause of Constitution”. (Doc. 57). For

 the reasons set forth herein below, Roy’s Motion (Doc. 57) is DENIED.

                                       DISCUSSION

          Roy, a prison inmate proceeding pro se and in forma pauperis, initially filed

 his complaint under 42 U.S.C. § 1983 on October 22, 2018, alleging that Wexford

 Health Sources, Inc. (“Wexford”), the provider of medical care for the Alabama

 prison systems, has a policy, custom, and pattern of long delays, which caused him

 to suffer serious medical harm. (Doc. 29). 1 Plaintiff additionally alleged that


 1For various reasons, Plaintiff filed several amended complaints in this action. (See
 Docs. 7, 20, 23, 27, and 29). It is Plaintiff’s third amended complaint (Doc. 29) that
 comprises the current complaint of this action.
Case 1:18-cv-00459-CG-MU Document 65 Filed 01/27/21 Page 2 of 6            PageID #: 416




 Governor Kay Ivey and Commissioner Dunn knew of Wexford’s policies, customs,

 and patterns of delays and ignored or failed to act on the delays. (Id.) On April 3,

 2020, Wexford filed an Answer and Special Report (Docs. 35 and 37) which was

 converted to a Motion for Summary Judgment (Doc. 43). On April 14, 2020,

 Defendants Dunn and Ivey filed a Motion to Dismiss Roy’s Third Amended

 Complaint. (Doc. 40). Defendants’ respective motions were referred to United

 States Magistrate Judge P. Bradley Murray pursuant to 28 U.S.C. § 636(b)(1)(B)

 and Local Rule 72(a)(2)(R). (Docket entries dated April 20, 2020 and May 15, 2020;

 see also Docs. 43 and 50).

        On October 21, 2020, Magistrate Judge Murray entered a Report and

 Recommendation (“R&R”) recommending that Wexford’s Motion for Summary

 Judgment and Dunn and Ivey’s motion to dismiss be granted. (Doc. 50). Roy filed

 an Objection to the R&R on November 5, 2020. (Doc. 52). On November 23, 2020,

 the undersigned entered an Order adopting the Magistrate’s R&R and entered a

 judgment that dismissed Roy’s claims against Defendants with prejudice. (Docs. 54

 and 55). On December 8, 2020, Roy filed the instant motion which this Court

 construes as a challenge to its authority to enter its Order adopting the Magistrate’s

 R&R.2 The motion is ripe for adjudication.




 2Roy additionally filed a Notice of Appeal and a Motion to Appeal In forma Pauperis on
 December 16, 2020. (Docs. 58 and 59). The IFP motion has since been denied (Doc.
 63). The United States Court of Appeals for the Eleventh Circuit has suspended its
 consideration of Roy’s appeal until this Court rules on the instant motion. (Doc. 64).


                                           2
Case 1:18-cv-00459-CG-MU Document 65 Filed 01/27/21 Page 3 of 6             PageID #: 417




                                     DISCUSSION

       This Court construes Roy’s motion to seek a withdrawal of the undersigned’s

 Order Adopting the R&R of Magistrate Bradley Murray based on the contention

 that the Magistrate Judge was without authority to enter the R&R. Roy’s motion,

 while not the example of clarity, asserts that his Complaint was referred to

 Magistrate Judge Murray pursuant to 28 U.S.C. § 636(b)(1). (Doc. 57 at 1;

 PageID.373). Roy then states as follows:

       2. Plaintiff was supposed to be notified, but was not notified of the
       availability of a Magistrate Judge for the purpose of a preliminary
       report and recommendations at the beginning of the case, the
       Magistrate did not give notice of any kind, that he needed to act on his
       own, contrary to Statute 28 U.S.C. § 636(c)(1) Rule 73(b), Fed. R. Civ.
       P. “if the parties consent, the Magistrate judge will handle the case
       from that point on as if he were a district judge, including conducting
       trial […]”.

 (Id.) As a result, Roy contends he was deprived of his constitutional right to due

 process. (Id.) Plaintiff further contends that because he did not consent to the

 Magistrate Judge handling his case, the same was involuntary in violation for “78

 U.S.C. (c)(2), Rule 73(b)”. (Id.) Finally, Plaintiff asserts that “Dispositive matters”

 may not be referred to a magistrate judge” such that the Magistrate’s R&R violated

 Plaintiff’s constitutional right to due process. (Id.) For support, Roy reverts back to

 his arguments that his Complaint should not have been dismissed for failure to

 state a claim upon which relief could be granted pursuant to The Prison Litigation

 Reform Act of 1995 and the relevant case law addressing failure to state a claim.

 (Id. at 2; PageID.374). Plaintiff then proceeds to argue that the Magistrate’s

 findings were incorrect for numerous reasons. (Id. at 2-5; PageID.374-77). Finally,


                                            3
Case 1:18-cv-00459-CG-MU Document 65 Filed 01/27/21 Page 4 of 6            PageID #: 418




 in his prayer for relief, Roy states as follows:

       Because Plaintiff did not consent to authorize s/P Magistrate judge
       Bradley Murray, to rule in the Report and Recommendations in the
       case at bar, and, Plaintiff has not been afforded his Substantial Due
       Process, and Equal Protection right, as other prisoners, to have a
       Fundamentally Fair Trial, he pleads that his Court consider this
       Motion and apply those constitutional violations that occurred in the
       Report and, Recommendations and apply the mandatory Laws that
       afford Plaintiff a Fundamentally Fair Trial, as stated in this motion, to
       preserve the judicial integrity of this Court, and if necessary to file his
       APPEAL in the 11th CIR. CT., so the entire record will be included in
       the Court’s opinion, where all parties will be afforded equal justice for
       all. Considering the numerous errors made in the Report and
       recommendations, Plaintiff prays for a re-consideration of the findings
       of this Court, in his favor. Done in goof [sic] faith.

 (Id. at 5; PageID.377).

 28 U.S.C. § 636(b)(1) states as follows:

       (b)(1) Notwithstanding any provision of law to the contrary--

        (A) a judge may designate a magistrate judge to hear and determine
       any pretrial matter pending before the court, except a motion for
       injunctive relief, for judgment on the pleadings, for summary
       judgment, to dismiss or quash an indictment or information made by
       the defendant, to suppress evidence in a criminal case, to dismiss or to
       permit maintenance of a class action, to dismiss for failure to state a
       claim upon which relief can be granted, and to involuntarily dismiss an
       action. A judge of the court may reconsider any pretrial matter under
       this subparagraph (A) where it has been shown that the magistrate
       judge's order is clearly erroneous or contrary to law.

        (B) a judge may also designate a magistrate judge to conduct
       hearings, including evidentiary hearings, and to submit to a judge of
       the court proposed findings of fact and recommendations for
       the disposition, by a judge of the court, of any motion excepted
       in subparagraph (A), of applications for posttrial relief made by
       individuals convicted of criminal offenses and of prisoner petitions
       challenging conditions of confinement.

        (C) the magistrate judge shall file his proposed findings and
       recommendations under subparagraph (B) with the court and a copy


                                             4
Case 1:18-cv-00459-CG-MU Document 65 Filed 01/27/21 Page 5 of 6            PageID #: 419




       shall forthwith be mailed to all parties.

       Within fourteen days after being served with a copy, any party may
       serve and file written objections to such proposed findings and
       recommendations as provided by rules of court. A judge of the court
       shall make a de novo determination of those portions of the report or
       specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in
       part, the findings or recommendations made by the magistrate judge.
       The judge may also receive further evidence or recommit the matter to
       the magistrate judge with instructions.

 28 U.S.C. § 636(b)(1) (emphasis added).

       While Roy contends that the Magistrate Judge improperly considered the

 dispositive motions pending in his action, it is clear that the Magistrate did exactly

 what is permitted by 28 U.S.C. § 636(b)(1)(B), that is, entered a Report and

 Recommendation to the District Judge. Further, the record reflects that the R&R

 was properly submitted to the Court, the parties were mailed a copy, Roy was given

 an opportunity to object (and did object), and then after a review of the relevant

 pleadings, the undersigned District Judge accepted, in whole, the recommendations

 made by the Magistrate Judge, all in complete compliance with 28 U.S.C. §

 636(b)(1)(B). As such, Roy’s argument that the Court’s actions in this case were

 improper and deprived him of his constitutional rights is without merit. Finally,

 because Roy’s complaint and Defendants’ motion were referred to the Magistrate

 Judge pursuant to 28 U.S.C. § 636(b)(1), the consent requirements of 28 U.S.C. §

 636(c)(1) have no application in Roy’s action.

       To the extent that Roy’s motion seeks this Court to reconsider the merits of

 his claims, Roy’s request is, likewise, due to be denied. “A motion for




                                            5
Case 1:18-cv-00459-CG-MU Document 65 Filed 01/27/21 Page 6 of 6             PageID #: 420




 reconsideration cannot be used ‘to relitigate old matters, raise argument, or present

 evidence that could have been raised prior to the entry of judgment.’ ” Richardson v.

 Johnson, 598 F.3d 734, 740 (11th Cir. 2010) (quoting Michael Linet, Inc. v. Village

 of Wellington, 408 F.3d 757, 763 (11th Cir. 2005)).

       In his motion, Roy spends much of his time attempting to point out what he

 believes are errors in the R&R based on the pleadings, materials, and evidence

 previously considered by this Court. In short, Roy merely raises the same

 arguments he has previously presented and attempts to relitigate old matters that

 were already analyzed by this Court. Accordingly, to the extent that Roy’s motion is

 construed as a motion for reconsideration, the same is due to be denied.

                                   CONCLUSION

       For the reasons set forth herein above, Roy’s Motion (Doc. 57) is DENIED.

       DONE and ORDERED this 27th day of January, 2021.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                           6
